Citation Nr: 1549193	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  10-26 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran had active service from May 1969 to February 1971.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado.

In March 2014, the Veteran testified at a video conference hearing over which the
undersigned presided.  A transcript of that hearing has been associated with the claims file.

This matter was previously before the Board in September 2014 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

As indicated above, the instant matter was previously before the Board in September 2014, at which time it was remanded for the Veteran to be afforded a new VA examination to determine the likelihood that he had hearing loss that was caused by or the result of his conceded acoustic trauma sustained during his combat service.  Specifically, the Board directed that the agency of original jurisdiction was to "schedule the Veteran for a VA examination by an otolaryngologist so as to determine the precise nature and etiology of his asserted bilateral hearing loss."

The Veteran was afforded a VA audiology examination in August 2015.  A review of the examination report reveals that the examination was conducted by an audiologist, and not by an otolaryngologist as specified in the Board's prior action.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  As there is no indication why the examination was not conducted by an otolaryngologist, the Board finds that the matter must again be remanded as the examination obtained in August 2015 is not compliant with the terms of the Board's prior remand.  Id.

Accordingly, the case is REMANDED to the agency of original jurisdiction for the following action:

1.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an otolaryngologist so as to determine the precise nature and etiology of his asserted bilateral hearing loss.  All tests and studies deemed appropriate by the examiner must be conducted. The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.  All results of the audiological evaluation are to be reported in detail and associated with the claims file.

Following examination of the Veteran, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran's hearing loss had its onset in service or is causally related to active service, to specifically include from exposure to acoustic trauma during combat service.

In offering this impression, the examiner must concede that the Veteran acoustic trauma as a result of in-service combat, and must consider the competent lay statements of the Veteran as to the onset and continuity of his symptomatology.

Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for bilateral hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The absence of evidence demonstrating a disabling hearing loss at separation from service also cannot, standing alone, serve as the basis for a negative opinion.  If the examiner finds, however, that medical principles regarding the onset of hearing loss weigh against a finding that current hearing loss is traceable to military service, the examiner must provide specific reasons for any such finding.  (Please explain whether accepted principles allow for the theory that noise exposure can cause hearing loss that is not first demonstrated until months or years later.)

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rational for each opinion given is required.

2.  The agency of original jurisdiction must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  Specifically, the agency of original jurisdiction must ensure that the examination was conducted by an otolaryngologist.  If examination by an otolaryngologist cannot be conducted, the agency of original jurisdiction must explain its inability to comply with the Board's remand directives in this regard, as it appears from its website that the Denver VA Medical Center staff includes a physician who is board certified in otolaryngology.  

The agency of original jurisdiction must also ensure that the opinion obtained, if negative, includes a discussion concerning the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service and the likelihood that any such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the agency of original jurisdiction shall re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


